Citation Nr: 0125271	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  93-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed bilateral pes 
planus and "osseous deformities" of the right foot.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1973 to January 
1978.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the RO 
that had increased to 10 percent the disability rating 
assigned for the service-connected calluses of the right 
foot.  

The issue of service connection for claimed pes planus arose 
subsequent to an October 1991 personal hearing at the RO, and 
the claim was later denied in a December 1992 rating action.  
The veteran subsequently filed a timely Substantive Appeal as 
to the issue of service connection in March 1992.  

These issues of service connection were remanded by the Board 
to the RO in February 1995 and again in February 1999 in 
order to obtain additional development of the record.  

In a decision promulgated in February 1999, the Board also 
allowed the claim for an increased rating for the service-
connected calluses of the right foot by assigning a 20 
percent evaluation.  In a decision of March 1999, the RO made 
this increased rating of 20 percent, effective on March 1, 
1991.  

The Board notes that, per the directives of a December 2000 
Remand, the veteran was informed of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implications and was 
afforded another opportunity to provide evidence to support 
his claim.  



FINDINGS OF FACT

1.  The veteran is not shown to have current foot disability 
due to pre-existing bilateral pes planus that underwent an 
increase in severity beyond natural progression during his 
period of active military service.  

2.  The service-connected calluses and/or hyperkeratosis 
shown in service are shown to have likely developed as a 
result of right foot osseous deformities manifested by 
plantar calcaneal exostoses or spurs and plantar flexed 
metatarsal deformities that were present in service.  



CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral pes planus is not 
due a disease or injury that was aggravated by his active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 
5107(a), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.306 (2001).  

2.  The veteran's osseous deformities manifested by plantar 
calcaneal exostoses or spurs and plantar flexed metatarsal 
deformities are due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that his service-connected 
calluses were caused by his pre-existing pes planus, and as 
such, service connection is warranted for the claimed pes 
planus.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

In this case, the examination performed at the time of the 
veteran's induction into service was positive for a finding 
of pes planus.  As such, the veteran is not entitled to the 
presumption of soundness with respect to that condition.  

A careful review of the service medical records shows a 
notation of first degree pes planus on the September 1973 
Report of Medical Examination on induction into active 
service.  Based on the veteran's pre-induction physical 
examination report, the RO concluded that the veteran's pes 
planus disability pre-existed service.  

The Board notes, as the veteran's pes planus is shown to have 
pre-existed service, a determination must then be made as to 
whether the veteran's pre-existing pes planus underwent an 
increase in severity during active service.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2001).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. 3.306(b) (2001).   

In this case, the service medical records also show that the 
veteran was treated numerous times in May, June, July and 
August 1976 for complaints of pain from calluses on the right 
foot.  Additionally, service medical records from February 
through June 1977 also show treatment for debridement of 
calluses/plantar hyperkeratotic tissue of the right foot.  

Service connection for painful calluses with a noncompensable 
disability rating was granted by the RO in a July 1978 rating 
decision.  In a subsequent rating decision in July 1991, the 
noncompensable rating for the veteran's service-connected 
calluses was increased to 10 percent by the RO.  The veteran 
timely appealed that decision and requested a personal 
hearing in that regard.  

Later, in a decision promulgated in February 1999, the Board 
allowed the veteran's claim for increase and assigned a 20 
percent rating for the service-connected calluses of the 
right foot.  The RO subsequently assigned an effective date 
of March 1, 1991 for the 20 percent rating.  

A VA examination performed in May 1991 showed that callus 
tissue at the base of the first great toe of the right foot 
with plantar warts beneath the first and third "MP" areas.  
X-ray studies performed in that month reported a showing no 
evidence of pathology of any of the bones of the right foot.  

In October 1991, a private doctor reported seeing the veteran 
for complaints of exquisitely painful skin lesions on the 
bottom of the right foot.  The doctor noted that the veteran 
had an intractable plantar keratosis localized "sub" first 
and third metatarsal heads of the right foot.  There was 
another lesion localized on the plantar aspect of the right 
hallux in the area of the interphalangeal joint.  He also had 
a mild hallux abducto-valgus with bunion deformity.  

The private doctor opined that each of these skin lesions 
appear to be clinically secondary to "osseous deformities" 
and added they were "probably unrelated to his service 
activity" and that there was "no question that extended 
standing and walking certainly would aggravate these 
conditions, but would unlikely  could have caused it."  

X-ray studies showed that the veteran had a decrease in the 
calcaneal inclination angle as well as mild plantar calcaneal 
exostosis forming.  

At his October 1991 personal hearing before a Hearing Officer 
at the RO, the veteran indicated that both of his arches were 
flat, but that he only had a problem with calluses on the 
right foot.  

A review of VA outpatient treatment records from 1991 and 
1992 show that the veteran was provided with a provisional 
diagnosis in November 1992 of pronation pes planus acquired 
bilaterally; intractable plantar keratosis of the right foot 
causing severe foot pain.  

A VA examination was performed in November 1992 when it was 
noted by way of history that the veteran had developed 
painful callosities of the right foot in service.  
Reportedly, surgery had been recommended to correct an uneven 
weight bearing problem in his forefoot.  

The diagnoses included those of "pronation pes planus 
acquired, bilaterally 1974," intractable plantar keratoses of 
the right forefoot secondary to uneven osseous weight bearing 
in 1974, severe and constant right forefoot pain with weight 
bearing associated with intractable plantar keratoses and 
insulin dependent diabetes mellitus in 1988.  

The veteran submitted a statement in June 1997 indicating 
that his intractable plantar keratosis had caused major 
problems with his circulation.  The veteran indicated that he 
was diagnosed with diabetes mellitus in August 1988 and that 
his foot disorder had hurt him very much because of the 
circulation problems.  

Per the instructions of the February 1995 Remand, the veteran 
was afforded a VA podiatry examination in October 1997.  

The VA examiner in the October 1997 report observed that 
there were no severe problems with the veteran's right foot.  
There was no stiffness, swelling, heat or redness.  The foot 
was primarily normal except for the calluses and pes planus 
which the examiner stated was "of course congenital from 
birth."  

The veteran's range of motion of the feet was noted by the VA 
examiner to be normal.  The evidence of pain on motion was 
negligible.  There was no edema or instability.  Tenderness 
was felt when pressing over callus areas.  On weight bearing, 
the calluses did hurt.  As the calluses were found to be very 
painful, the examiner recommended that the veteran have some 
orthotics made from casts of his feet.  The diagnosis was 
that of pes planus with calluses on the right foot.  

The examiner provided a December 1997 handwritten addendum to 
the October 1997 examination report.  The examiner stated 
that there was no pathology except for a callus formation on 
the right foot and bilateral pes planus.  

In a June 1998 response to a Notice of Inadequate Exam, the 
VA examiner indicated that he had reviewed the veteran's 
claims file.  The examiner indicated that the veteran had 
bilateral pes planus in moderate degree.  The examiner noted 
that the pes planus was a congenital deformity and added that 
it would be "speculative to say or assume that the pes planus 
was aggravated in any way during military service and was not 
the result of injury."  

The VA examiner also noted in the June 1998 report that 
calluses were "frequently caused by improper footwear or 
improper gait, or sometimes due to deformity - i.e. hallux 
valgus, etc."  Finally, the examiner opined that the 
veteran's callus was symptomatic, but in his opinion, was 
"not related to congenital pes planus."  

In the February 1999 Remand, it was noted that the medical 
evidence regarding the veteran's pes planus was 
contradictory.  Specifically, as reported hereinabove, the 
November 1992 VA examiner suggested that the veteran's 
pronation pes planus had been acquired in 1974.  Then, the 
October 1997 VA examiner found that the veteran's pes planus 
was "congenital from birth."  

In light of the inconsistency of the record, the veteran was 
afforded another VA examination in December 1999.  

The veteran's chief complaint at the time of the December 
1999 examination was that of very painful calluses, 
particularly on the right foot.  The veteran reported that he 
had stiffness in his feet and could not stand for very 
prolonged periods of time.  The veteran did not have any 
prescription made inserts or molded shoes.  The veteran did 
not use a cane or anything.  The veteran occasionally used 
foot soaks and tried to keep calluses trimmed back.  

On physical examination, the dorsalis pedis and posterior 
tibial arteries were noted to have been palpable and 
bounding, bilaterally.  His skin was warm and dry.  He had 
normal appearing nails.  He had several hyperkeratotic 
lesions on the plantar surface of both feet, particularly on 
the right foot where was a deep nucleated lesion sub third 
and fourth, and he had some diffuse hyperkeratotic lesions in 
the lesser metatarsals of both feet.  

The veteran had pain on pressure or palpation in the area of 
the metatarsals.  He also had some pain in the plantar fascia 
plantarly at both feet.  The veteran's foot was very pronated 
with a decreased medial arch.  When he was weight bearing 
particularly his feet were very pronated with the arches very 
low with a collapsed appearance.  He also had a Helbing's 
sign posteriorly.  His Achilles tendons were very much 
deformed in an inward stance with a "C" type curvature in a 
varus attitude.  He had rear foot valgus on weight bearing 
which was not correctable by manipulation.  He had very 
pronated and relaxed metatarsal joint of the forefoot almost 
in a valgus deformity.  There were digital contractures of 
the lesser digits.  

The diagnosis was that of severely pronated foot bilaterally 
with pes planus deformity; rearfoot valgus; very painful 
hyperkeratotic lesions plantarly, particularly of the right 
foot; very abducted gait; and hammertoe deformities.  

The December 1999 x-ray studies of the feet showed no acute 
bony process.  The veteran had a mild hallux valgus deformity 
of the first toe on the right.  The veteran had hammertoe 
deformities of the toes.  The veteran had bony spurs of the 
posterior aspect of the calcaneus.  The veteran had pes 
planus, bilaterally.  

In January 2000, the VA examiner from December 1999 provided 
a handwritten addendum to the December 1999 VA examination 
report.  The examiner noted that pes planus deformity was 
"congenital."  

The VA examiner opined that the problem was probably not made 
worse by military service, but was a natural progression 
secondary to age and the course of the pes planus 
deformities.  There was no hallux valgus deformity.  There 
was very limited inversion and supination of foot.  "Max. 
pronation" was noted.  

The veteran provided a March 2000 medical podiatry report 
from a private foot center.  It was noted that the veteran 
presented as a new patient complaining of painful areas of 
the bottom of the right foot and pain and burning in the ends 
of both feet, but worse on the right.  

On examination, the veteran had relatively rectus moderate 
arch foot type, bilaterally.  There was a moderate "HAV" 
(hallux abducto-valgus) deformity, right greater than left 
with plantar hyperkeratosis at the hallux "IPJ" level 
bilaterally.  The right had more of a deep central core area 
and pain to palpation.  There was also a lesion in the 
plantar first "MPJ" area of the right foot and sub-third 
lesion with porokeratosis of the right foot.  

Further clinical evaluation showed that neurologic sensation 
was minimally to mildly diminished into the digits, both 
right and left with normal sensation back from the midfoot 
proximally with Semes-Weinstein monofilament evaluation.  
There was some thinning of the plantar fat pad noted.  There 
was excessive pronation and hypermobility of the forefoot 
noted upon weight bearing and abduction of the forefoot with 
gait analysis, right greater than left.  

The assessment was that of (1) IDDM; (2) HAV deformity, right 
foot; (3) Plantar flexed third metatarsal, right foot with 
associated lesion; (4) mild lesion of the plantar left 
hallux; (5) suspect diabetic neuropathy, bilateral with 
burning feet syndrome.  

The examiner indicated that it was "certainly possible as 
time [was] spent on his feet during the time of service ha[d] 
aggravated these conditions."  The examiner also suggested 
that much of the veteran's symptoms were likely due to some 
diabetic neuropathy.  

At this point, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As noted hereinabove, the Board again remanded the case in 
December 2000 in order to give the RO a chance to consider 
the issue of service connection for pes planus in light of 
the new law.  The RO thereafter sent letters to the veteran 
in January 2001 and February 2001 explaining what evidence 
was necessary in order to substantiate his claim of service 
connection.  

In this regard, the veteran submitted lay statements from 
previous employers who acknowledged that the veteran's foot 
disability resulted in difficulty with maintaining 
employment.  However, as the key issue in this case is 
whether the veteran's pre-existing pes planus increased in 
severity beyond the natural progression during service, the 
information provided by the veteran's previous employers is 
not relevant for purposes of determining entitlement to 
service connection for pre-existing pes planus in this case.  

Moreover, the record here reflects that the veteran was 
notified in a December 1992 rating decision and multiple 
Supplemental Statements of the Case from January 1993, June 
1998, February 2000, June 2000 and April 2001 that service 
connection for pes planus was not warranted based on findings 
that it pre-existed service and was not aggravated therein 
beyond the natural progression.  The veteran was informed 
that medical evidence did not show aggravation in service 
beyond the natural progression.  That is the key issue in 
this case, and the rating decision, as well as the 
Supplemental Statements of the Case informed the veteran what 
was needed to substantiate his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previous Remands in February 
1995, February 1999 and December 2000.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, Statement of the Case, Supplemental 
Statement of the Case and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

In summarizing the medical evidence in this case, the Board 
notes that pes planus was clearly found on the veteran's 
September 1973 induction examination.  The veteran's service 
medical records establish that the veteran was treated on 
numerous occasions for callus pain on the right foot during 
service.  

However, it significant to note that findings referable to 
the bilateral pes planus were not noted during service or at 
the time of the veteran's separation examination in 1978.  
Service connection was granted for calluses on the right foot 
in July 1978.  

The veteran indicated that he was diagnosed with diabetes 
mellitus in 1988.  Outpatient treatment records as far back 
as 1991 show that the veteran's foot pain had increased in 
severity.  As such, the rating for the service-connected 
calluses of the right foot was recently increased to 20 
percent by the Board.  

The current medical evidence shows that the veteran now has 
bilateral pes planus and other foot deformities acquired 
since the time of service.  However, the medical evidence of 
record does not serve to establish that the veteran's pre-
existing pes planus underwent an increase in severity during 
service beyond the natural progression.  

In this regard, two VA doctors have opined that the veteran's 
bilateral pes planus was congenital and was probably not made 
worse by military service.  The December 1999 VA examiner 
provided a January 2000 addendum indicating that the 
veteran's pes planus was probably made worse by natural 
progression secondary to age and the course of pes planus 
deformities.  

While the veteran's private foot doctor noted that it was 
possible that time spent on his feet during service might 
have aggravated the pes planus condition, he also suggested 
that much of the veteran's symptoms was likely due to some 
diabetic neuropathy.  

The Board finds in this regard that the VA examiners' June 
1998 and January 2000 opinions should be afforded more weight 
in deciding this case as they were based on a review of the 
veteran's claims file as well as the history reported by the 
veteran himself.  

In addition, the opinions are consistent with the medical 
evidence from service showing that no actual foot right 
symptoms were attributed to the pre-existing bilateral pes 
planus or any pathological advancement of the bilateral pes 
planus condition.  

For the reasons stated hereinabove, the medical evidence in 
this case does not serve to establish, in the Board's 
opinion, that the veteran's preexisting pes planus underwent 
an increase in severity beyond natural progression during his 
period of active military service.  

However, the medical evidence of record does show that the 
veteran suffers from calluses and/or hyperkeratosis that 
resulted from osseous deformities that were likely present 
during service.  The private doctor who evaluated the veteran 
in October 1991 performed x-ray studies that showed the 
presence of plantar calcaneal exostoses.  The December 1999 
VA x-ray studies of the feet confirmed the presence of bony 
spurs of the posterior aspect of the calcaneus.  The March 
2000 private medical report also noted the presence of 
plantar flexed metatarsal deformities of the right foot.  

When considering the nature of the right foot symptoms in 
service in light of the current medical opinion and findings, 
the Board finds that the calluses in service were only 
symptoms of osseous deformities that now are shown to consist 
of plantar calcaneal exostoses or spurs and plantar flexed 
metatarsal deformities of the right foot.  

The Board is mindful that the veteran's has a painful right 
foot disability.  In this regard, the veteran has alleged 
that his painful calluses are simply a result and/or symptom 
of the pes planus.  However, the Board finds that the 
veteran's right foot calluses were rather the result of 
osseous deformities.  The Board points out that service 
connection for painful calluses has already been granted with 
a twenty percent disability rating assigned.  

On the basis of the foregoing, the Board must conclude that 
aggravation of the veteran's pre-existing bilateral pes 
planus by service has not been established.  The 
preponderance of the evidence is against the claim for 
service connection for pes planus; hence, the benefit-of-the-
doubt doctrine is not for application in this case.  See 38 
U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  



ORDER

Service connection for bilateral pes planus is denied.  

Service connection for osseous deformities manifested by 
planar calcaneal exostoses or spurs and plantar flexed 
metatarsal deformities is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

